Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2018

                                      No. 04-18-00537-CR

                            Teanna Danielle Nuputi SAN NICOLAS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR9270-C
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        The portion of the reporter’s record to be prepared by reporter Debra A. Doolittle was
due September 24, 2018, but was not filed. On October 1, 2018, this court notified Ms. Doolittle
that the reporter’s record was late. Ms. Doolittle responded to our notice by filing a notification
of late record asking for an extension of time to file the record to November 1, 2018 — an
extension of thirty-eight days from the original due date.

        After review, we GRANT the requested extension and ORDER court reporter Debra A.
Doolittle to file the reporter’s record in this court on or before November 1, 2018.

        We order the clerk of this court to serve a copy of this order on all counsel and court
reporter Debra A. Doolittle.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court